     Case 3:20-cv-00891-AJB-BLM Document 21 Filed 10/14/20 PageID.164 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    Gilbert Anthony Torres,                            Case No.: 20-cv-00891-AJB-BLM
                                        Plaintiff,
12                                                       ORDER DENYING PLAINTIFF’S
      v.                                                 MOTION FOR PRELIMINARY
13
                                                         INJUNCTION
      A. Jorrin, et al.,
14
                                     Defendants.
                                                         (Doc. No. 15)
15
16          Before the Court is Plaintiff’s motion for preliminary injunction against Defendants
17   and other individuals. (Doc. No. 15 at 1–3 (requesting the Court to enjoin “Defendants,
18   their successors in office, agents, and employees and all other persons acting in concert
19   and participation with them” and “members or associates of the ‘Green Wall’”).)
20           “A preliminary injunction is an extraordinary remedy never awarded as of right.”
21   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A federal
22   court may issue an injunction if it has personal jurisdiction over the parties and subject
23   matter jurisdiction over the claim; it may not attempt to determine the rights of persons not
24   before the court.” Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983).
25          On July 9, 2020, after conducting a pre-answer screening pursuant to 28 U.S.C.
26   §§ 1915(e)(2) and 1915A(b), the Court directed service of Plaintiff’s Complaint on
27   Defendants. (Doc. No. 7 at 8–10.) As of the date of this Order, Plaintiff has yet to serve
28

                                                     1
                                                                                20-cv-00891-AJB-BLM
     Case 3:20-cv-00891-AJB-BLM Document 21 Filed 10/14/20 PageID.165 Page 2 of 2



 1   Defendants his Complaint. 1 Because Defendants have not been served, the Court does not
 2   have personal jurisdiction over them, and may not attempt to determine their rights.
 3   Zepeda, 753 F.2d at 727. See Fed. R. Civ. P. 4(c); Zenith Radio Corp. v. Hazeltine
 4   Research, Inc., 395 U.S. 100, 110 (1969) (“[O]ne is not bound by a judgment in personam
 5   resulting from litigation . . . to which he has not been made a party by service of process.”)
 6   Accordingly, the Court DENIES Plaintiff’s motion for preliminary injunction.
 7          IT IS SO ORDERED.
 8   Dated: October 14, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       The Court notes that Plaintiff’s Motion to Amend Complaint (Doc. No. 13) remains pending, and thus,
28   the operative complaint for service on Defendants is Plaintiff’s initial Complaint (Doc. No. 1).
                                                       2
                                                                                       20-cv-00891-AJB-BLM
